Citation Nr: 1454260	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-06 346	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested by headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before an Acting Veterans Law Judge by videoconference from the RO in Huntington, West Virginia in May 2011.  A transcript of the hearing is of record.

In March 2014 the Board remanded the case to the Agency of Original Jurisdiction for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

On November 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notice from the appellant that he requests withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

 In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


